t c summary opinion united_states tax_court jon r ecker petitioner v commissioner of internal revenue respondent docket no 5027-00s filed date david c wagner specially recognized for petitioner stephen j neubeck for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner conceded that he is not entitled to a deduction for education expenses relating to his wife thus we must decide whether the expense incurred for pilot training is deductible from petitioners’ gross_income under sec_162 we hold that it is background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in kingwood texas at the time the petition in this case was filed in the 1980s petitioner served in the u s military petitioner retired from the service in while in the service he trained on and was certified to fly helicopters he served as a helicopter test pilot petitioner also flew and was familiar with the systems and operations of a u-21 aircraft a military version of the beech 1900d a fixed-wing aircraft in petitioner received the federal aviation administration’s faa certified fixed-wing private rating allowing him to fly a small single-engine aircraft such as a cessna or a piper when petitioner left the service it was difficult to secure employment as a pilot because the number of pilots exceeded the number of positions available as a result petitioner sought to increase his faa fixed-wing rating through more classes and flight time on date petitioner received his multiengine instrument rating which permits pilots to fly multiengine aircraft like the beech 1900d on date petitioner received his multiengine commercial pilot rating cpr which qualifies pilots to fly commercial jets for hire in petitioner received his airline transport pilot rating atpr the faa’s highest rating which authorizes a pilot to fly as a captain with an airline company from date until date petitioner worked for era aviation era in lake charles louisiana he worked as a helicopter pilot transporting both people and equipment to and from offshore oil rigs in the gulf of mexico at no point prior to date had petitioner flown as a commercial airline pilot on a fixed-wing airplane in late date petitioner was approached by a continental express airlines ce captain who suggested that petitioner apply to be a pilot with ce after submitting his application petitioner was invited for an interview shortly after completing the interview process a representative from ce offered petitioner a job the representative informed him that his first task was to attend the required new-hire training which was to begin on date at the time all new hires were required to pay ce dollar_figure for their training and orientation on date petitioner paid the dollar_figure - training fee with a personal check made out to continental express every pilot hired to fly with ce was required to take the beech 1900d training program regardless of the pilot’s level of experience pilots were required to successfully complete new- hire training prior to their assignment to commercial flights the requirement that newly hired pilots complete a training program is commonplace among commercial airlines ce’s new-hire training included a substantial amount of corporate indoctrination the training also took the pilots through ce’s operations manual and to days of aircraft systems training the systems training included a handout of the systems of a beech 1900d the air-conditioning systems the pressurizations electrical hydraulic and so forth and an overview of the systems pilots were required to fly the aircraft and show the instructors that they were proficient with the aircraft’s operating systems each pilot flew approximately four night training flights and on the fifth flight an instructor determined whether the pilot was fit to fly for ce petitioner’s instructor determined that his skills and abilities qualified him to begin accepting regular ce piloting assignments discussion education expense deduction petitioner invites us to reach our decision by determining whether the faa or the employer is the proper source to establish minimum educational requirements for a pilot’s position because we find that petitioner was not established in the trade_or_business of being a pilot prior to beginning ce’s training we need not reach the issue urged by counsel sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying on any trade_or_business sec_262 however expressly provides that no deduction is allowable for personal living or family_expenses sec_1_262-1 income_tax regs provides that expenditures made by a taxpayer in obtaining an education or in furthering his education are not deductible unless they qualify under sec_162 and sec_1_162-5 income_tax regs sec_1_162-5 income_tax regs sets forth objective criteria for deciding whether an education expense is a business as opposed to a personal_expense this regulation provides with certain exceptions not relevant here that education expenses are deductible business_expenses if the education--- maintains or improves skills required by the individual in his employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs implicit in both sec_162 and the regulations is that the taxpayer must be established in a trade_or_business before any expenses are deductible 90_tc_460 affd without published opinion 869_f2d_1491 6th cir 55_tc_581 the guestion of whether petitioner was established in a trade_or_business is one of fact which we must discern from evidence in the record link v commissioner supra sec_1_162-5 income_tax regs petitioner was employed by ce on date one of the gquestions presented in this case is whether at that point he was established in the trade_or_business of piloting fixed-wing aircraft for the months prior to joining ce petitioner flew helicopters for era in the gulf of mexico his work at era leads us to conclude that as of date petitioner was established in the trade_or_business of piloting helicopters this court has held that a helicopter pilot is engaged ina different trade_or_business than an airline pilot lee v commissioner tcmemo_1981_26 affd 723_f2d_1424 9th cir prior to date petitioner had never flown for or been hired by an airline there is no evidence in the record - indicating that petitioner had flown any airplane aside from his time in the service and those on which he trained when working towards his faa certifications prior to new-hire training petitioner had taken courses and received the highest level of faa fixed-wing certification petitioner however had never worked for an airline in 72_tc_1195 this court held that being a certified member of a profession is not the same as carrying on that profession for the purpose of sec_162 while it is possible to argue because he was hired by ce prior to the commencement of training and because of his faa certifications that he was engaged in the trade_or_business of being a fixed-wing airline pilot for purposes of sec_162 the statute has consistently been construed to reguire activity prior to the outlay for education kohen v commissioner tcmemo_1982_625 petitioner’s first day of employment was the same day training started the mere establishment of an employer-employee relationship is insufficient for purposes of sec_1_162-5 income_tax regs while no minimum period of activity 1s articulated by the statute or its regulations it is clear that one day of employment lacks the essential characteristics of being established in a particular trade_or_business see link v commissioner t c pincite --- - thus we find that petitioner was not established in the trade_or_business of piloting fixed-wing aircraft prior to incurring the expense of new-hire training and therefore is not eligible for an education expense deduction unreimbursed business_expense sec_162 of course allows the deduction of business_expenses other than education expenses generally a taxpayer is entitled to deduct from gross_income ordinary and necessary business_expenses that are directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs an individual may engage in the trade_or_business of being an employee gapikia v commissioner tcmemo_2001_83 trade_or_business expense deductions are allowed for those taxpayers who are not reimbursed for expenses_incurred because of their employment 54_tc_374 if as a condition_of_employment an employee is required to incur unreimbursed expenses the employee is entitled toa deduction for those expenses 59_tc_696 spielbauer v commissioner tcmemo_1998_80 scalley v commissioner tcmemo_1992_123 during and upon commencing training petitioner was an employee of ce ce required petitioner as well as all other newly hired pilots as a condition_of_employment to attend and pay for new-hire training ce had two purposes for its new-hire --- - training to ensure that the new pilots were proficient with its aircraft and to ensure the safety of its passengers the evidence in the record clearly establishes that petitioner incurred unreimbursed expenses as a requirement of his employment as a pilot with ce the expense petitioner incurred for new-hire training is an unreimbursed employee expense the miscellaneous business_expense deduction which includes unreimbursed employee_expenses to which petitioner is entitled is deductible on petitioner's schedule a itemized_deductions sec_162 see also sec_1_162-17 income_tax regs as an itemized_deduction it is subject_to the 2-percent floor that is only the amount in excess of 2-percent of petitioner's adjusted_gross_income may be deducted sec_67 sec_1_67-1t temporary income_tax regs fed reg date thus we find that respondent’s determination denying petitioner’s deductions was made in error we hold that the expense petitioner incurred for new-hire training was a deductible unreimbursed business_expense reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
